UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-182130 AVRA INC. (Exact name of registrant as specified in its charter) Nevada 36-4789798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3790 El Camino Real, Suite 291, Palo Alto, California (Address of principal executive offices) (Zip Code) 844-287-2462 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeaccelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of June 15, 2015 Common stock, $0.00001 par value 63,397,067 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. Avra Inc. April 30, 2015 Index Balance Sheets (unaudited) F–1 Statements of Operations (unaudited) F–2 Statements of Cash Flows (unaudited) F–3 Notes to the Financial Statements (unaudited) F–4 2 Avra Inc. Balance Sheets (Unaudited) April 30, 2015 January 31, 2015 ASSETS Current Assets Cash and cash equivalents $ 25,517 $ 19,579 Prepaid expenses 600 600 Total Current Assets 26,117 20,179 Property and equipment, net of depreciation of $6 – 2,128 Total Assets $ 26,117 $ 22,307 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 56,231 $ 30,489 Short-term debt 138,105 63,105 Stock payable 43,043 22,167 Due to related party 7,768 6,929 Total Current Liabilities 245,147 122,690 Contingencies and Commitments Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 300,000,000 shares authorized, $0.00001 par value; 63,397,067 and 63,397,067 shares issued and outstanding, respectively 634 634 Additional paid-in capital 194,062 194,062 Accumulated deficit (413,726) (295,079) Total Stockholders’ Deficit (219,030) (100,383) Total Liabilities and Stockholders’ Deficit $ 26,117 $ 22,307 The accompanying notes are an integral part of these unaudited financial statements. F-1 Avra Inc. Statements of Operations (Unaudited) For the Three Months Ended April 30, 2015 For the Three Months Ended April 30, 2014 Operating Expenses General and administrative 25,489 2,483 Professional fees 90,053 10,192 Total Operating Expenses 115,542 12,675 Other expense Loss on property and equipment (1,061) – Foreign exchange loss (108) (24) Interest expense (1,936) (797) Total Other Expense (3,105) (821) Net Loss $ (118,647) $ (13,496) Net Loss Per Common Share – Basic and Diluted $ (0.00) $ (0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 63,397,067 62,797,067 The accompanying notes are an integral part of these unaudited financial statements. F-2 Avra Inc. Statements of Cash Flows (Unaudited) For the Three Months Ended April 30, 2015 For the Three Months Ended April 30, 2014 Cash Flows from Operating Activities Net loss $ (118,647) $ (13,496) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 20,876 – Loss on property and equipment 1,061 – Changes in operating assets and liabilities: Accounts payable and accrued liabilities 25,742 6,925 Net Cash Used in Operating Activities (70,968) (6,571) Cash Flows from Financing Activities Proceeds from short-term debt 75,000 5,500 Proceeds from related party advances 1,906 – Net Cash Provided by Financing Activities 76,906 5,500 Change in Cash 5,938 (1,071) Cash and cash equivalents - Beginning of Period 19,579 1,071 Cash and cash equivalents - End of Period $ 25,517 $ – Supplementary Information: Interest paid $ – $ – Income taxes paid $ – $ – The accompanying notes are an integral part of these unaudited financial statements. F-3 Avra, Inc. Notes to the Financial Statements (Unaudited) 1. Nature of Business and Continuance of Operations Avra Inc. (the “Company”) was incorporated in the State of Nevada on December 1, 2010. The Company, with offices in the United States, is focused on solutions in the cryptocurrency and digital currency markets, particularly in offering payment solutions to businesses worldwide. The Company also has a business in marketing and distributing of Smart TV boxes to home consumers throughout the United States. Smart TV boxes are hardware devices that allow consumers to combine all of the benefits of the Internet with the large size and high definition capabilities of TV screens. However currently this is not the Company’s focus. The Company’s business model can be broken down into four distinct categories, as follows: AvraPay: To develop a complete, turn-key and painless way for merchants to accept Bitcoin as payment; AvraATM: To promote usage and acceptance of digital currencies through the Company's proposed network of ATMs; AvraTourism: To provide cryptocurrency payment processing solutions for merchants such as hotels and casinos; AvraNews: To provide a news portal focusing on digital currency news. These financial statements have been prepared on a going concern basis, which assumes the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As of April 30, 2015, the Company has working capital deficit of $219,030 and has incurred losses totaling $413,726 since inception, and has not yet generated any revenue from operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s management plans to raise funds in the next 12 months through a combination of debt financing and equity financing by way of private placements. 2. Summary of Significant Accounting Policies a) Basis of Presentation These financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is January 31. b) Interim Financial Statements The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (”SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained elsewhere in this prospectus. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year end January 31, 2015 have been omitted. c) Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to stock-based compensation and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-4 2. Summary of Significant Accounting Policies (continued) d) Reclassification Certain prior period amounts have been reclassified to conform to current period presentation. e) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. f) Property and Equipment Property and equipment consists of computer equipment and is recorded at cost. Depreciation is recorded on a straight-line basis over their estimated useful lives of five years. g) Financial Instruments The Company’s financial instruments consist principally of cash, and accounts payable and accrued liabilities and short term loans. Pursuant to ASC 820, Fair Value Measurements and Disclosures and ASC 825, Financial Instruments the fair value of the Company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. h) Earnings (Loss) Per Common Share Basic earnings per share (“EPS”) is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. At April 30, 2015, the Company has no potentially dilutive securities outstanding. i) Foreign Currency Translation The Company is developing the ATM project with a provider in Central America which results in exposure to market risks from changes in foreign currency exchange rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. The Company's functional currency for all operations worldwide is the U.S. dollar. Nonmonetary assets and liabilities are translated at historical rates and monetary assets and liabilities are translated at exchange rates in effect at the end of the year. Revenues and expenses are translated at average rates for the year. Gains and losses from translation of foreign currency financial statements into U.S. dollars are included in current results of operations. j) Revenue Recognition Sales are recorded when products are shipped to customers. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. No provision for discounts or rebates to customers, estimated returns and allowances or other adjustments were recognized during the three months ended April 30, 2015. In instances where products are configured to customer requirements, revenue is recorded upon the successful completion of the Company’s final test procedures and the customer’s acceptance. The Company has not made any sales as at April 30, 2015. k) Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740 , Income Taxes . The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. l) Subsequent Events The Company’s management reviewed all material events from April 30, 2015 through the issuance date of these financial statements for disclosure consideration. F-5 2. Summary of Significant Accounting Policies (continued) m) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. Property and Equipment During the three months ended April 30, 2015, the Company determined it will never receive the fixed assets purchased in 2014 due to the vendor going out of its business. The Company received partial refund and recorded a loss of $1,061. 4. Short-term Debts On August 1, 2013, the Company entered into a loan agreement in which the note holder agreed to provide a loan to the Company in the principal amount of up to $50,000. The loan is unsecured, bears interest at 8% per annum and payable on August 1, 2014. The loan agreement has been amended when the loan amount was increased to $75,000 with an extension of the maturity date to August 1, 2015. As at April 30, 2015, the note holder has provided $63,105 to the Company. On February 3, 2015, the Company entered into a loan agreement in which the note holder agreed to provide a loan to the Company in the principal amount of $25,000. Subsequently, the loan was amended to increase the principal balance to $75,000. The loan bears interest at 7.5% per annum and is due on demand. As at April 30, 2015, the note holder has provided $75,000 to the Company. 5. Related Party Transactions As of April 30, 2015, the Company is indebted to Stephen Shepherd, CEO of the Company for $7,768. This amount represents non-interest bearing advances payable of $2,768 and unpaid consulting fees of $5,000. During the three months ended April 30, 2015, the Company expensed $15,000 consulting fees for Stephen’s services. 6. Stockholders’ Equity The Company’s authorized capital consisted of 300,000,000 shares of common stock with a par value of $0.00001 per share and 100,000,000 shares of preferred stock with a par value of $0.00001 per share. There were no share transactions during the three months ended April 30, 2015 or 2014. 7. Commitments And Contingencies a) On November 1, 2014, the Company entered into a consulting agreement with a consultant who will provide consulting services in consideration for $7,000 per month for a 1 year term, ending on December 1, 2015. The consulting fee is payable as follows: i. $3,500 per month settled in shares which will be converted at a 50% discount of the lowest 3 trading prices for the Company’s common stock during the last 10 trading days of each month. ii. $3,500 per month payable in cash at the end of each month in which the consultant also has the option to convert into shares at a market price less a 50% discount of the lowest 3 trading prices for the Company’s common stock during the last 10 trading days from the date of conversion. As at April 30, 2015, the Company paid $10,500 and issued no shares to the consultant, $10,500 and $43,043 has been accrued in accounts payable and stock payable, respectively. b) On December 1, 2014, the Company entered into a consulting agreement with a consultant who will provide consulting services in consideration for cash payments of $2,500 per month for a 6 month term ending May 31, 2015. During the three months ended April 30, 2015, the Company paid $7,500 to the consultant. c) On December 8, 2014, the Company entered into a consulting agreement with a consultant who will provide consulting services in consideration for cash payments of $5,000 per month for a 6 month term ending May 1, 2015. During the three months ended April 30, 2015, the Company paid $15,000 to the consultant. F-6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarter report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Overview We were incorporated on December 1, 2010 under the laws of the State of Nevada. Our principal executive offices are located at 115, Pelham Commons Boulevard, Greenville, South Carolina. 29615. Our telephone number is 866-287-2462. Our fiscal year end is January 31. The Company is focused on solutions in the cryptocurrency and digital currency markets, particularly in offering payment solutions to businesses worldwide. The company also still maintains its business of marketing and distributing of Smart TV boxes to home consumers throughout the United States. Smart TV boxes are hardware devices that allow consumers to combine all of the benefits of the Internet with the large size and high definition capabilities of TV screens in the comfort of consumers’ living rooms.
